t c memo united_states tax_court james w harris and dorthy r harris petitioners v commissioner of internal revenue respondent docket no filed date james w harris pro_se kay hill for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in their federal_income_tax a dollar_figure addition thereto under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 following the parties' concessions we must decide whether petitioners understated their taxable interest_income by dollar_figure we hold they did whether petitioners overstated their deductible rental loss by dollar_figure we hold they did whether without consideration of the interest_income and the rental loss mentioned above petitioners understated their gross_income by dollar_figure we hold they did not whether petitioners are liable for the addition_to_tax and accuracy-related_penalty determined by respondent under sec_6651 and sec_6662 respectively we hold they are unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings of fact1 some of the facts have been stipulated and are so found the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife they resided in soldotna alaska when they petitioned the court they were experiencing financial difficulties during we have given no consideration to documents that petitioners attached to their brief these documents are not evidence rule b 12_bta_798 boyd gaming corp v commissioner tcmemo_1997_445 see also saunders v commissioner tcmemo_1992_361 and the cases cited therein the relevant period among other things they were unable to pay their obligations timely and they lost property in foreclosure petitioners filed a joint federal_income_tax return on date reporting the following items of income wages dollar_figure taxable interest_income big_number business income or loss big_number unemployment_compensation big_number other income--jury duty petitioners claimed that their taxable_income was zero and that their tax_liability was zero petitioners claimed they were due a refund of dollar_figure which represented the amount of federal_income_tax that was withheld from wages paid to ms harris petitioners reported the dollar_figure of interest_income to reflect their receipt of dollar_figure in alaskan permanent fund dividends petitioners erroneously reported the dollar_figure amount rather than the correct dollar_figure amount and they erroneously reported that the dividends were interest the parties agree that petitioners should have reported the dollar_figure amount as miscellaneous income petitioners received forms 1099-int interest_income in the amounts and from the payers set forth below national bank of alaska nba dollar_figure alaskan federal credit_union internal_revenue_service big_number petitioners concede that their gross_income includes dollar_figure of interest_paid by the alaskan federal credit_union and dollar_figure of interest_paid by the internal_revenue_service petitioners dispute that their gross_income includes the dollar_figure of interest reported on the form 1099-int issued to them by nba nba reported that petitioners were paid dollar_figure in interest on an account the account at its bank petitioners had opened the account in in connection with their sale of a home to dale and kathy turner on date petitioners sold the home to the turners for dollar_figure and the turners agreed to pay petitioners the selling_price through monthly installments of at least dollar_figure the turners agreed that any outstanding balance owed to petitioners would bear interest pincite percent per annum when petitioners had owned the home they borrowed money from seafirst mortgage corp seafirst using the home as collateral when petitioners sold the home to the turners petitioners did not satisfy this debt which then equaled dollar_figure opting to continue making monthly payments on it petitioners' debt to seafirst bore interest pincite percent per annum the account was an escrow account and nba was the escrowee the turners agreed to make the monthly payments due petitioners on the sale directly to nba in its capacity a sec_2 petitioners paid nba a fee for the services that it rendered in connection with the escrow account escrowee and nba was generally directed to remit identical amounts to seafirst to apply to the debt owed it by petitioners following petitioners' sale of the home seafirst assigned petitioners' debt to union planters national bank union planters nba collected dollar_figure from the turners in and it distributed dollar_figure to union planters on behalf of petitioners nba ascertained that dollar_figure of the dollar_figure amount was interest and it issued petitioners and respondent a form 1099-int reflecting this amount respondent determined that petitioners failed to include in income the dollar_figure of interest shown on the form 1099-int and accordingly that their interest_income for was understated by dollar_figure ie the dollar_figure total amount reported on the three forms 1099-int issued to petitioners less the dollar_figure amount reported on petitioners' tax_return as interest from sources other than the alaskan permanent fund dollar_figure - dollar_figure as to the claimed loss of dollar_figure harris enterprises is mr harris' sole_proprietorship through which he rented as lessor approximately mini storage units in a big_number square-foot building on one or two other occasions harris enterprises also rented two other buildings for use as space in which to hold auctions or flea markets according to union planters ascertained that petitioners had paid it dollar_figure of interest in on their debt to it union planters issued a form_1098 mortgage interest statement to petitioners reflecting this amount petitioners' tax_return harris enterprises' income and expenses for were as follows income expenses advertising depreciation insurance mortgage interest office expense repairs and maintenance taxes and licenses utilities water well replacement gravel parking lot net_loss dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the dollar_figure of gross_income included approximately dollar_figure from the occasional rental of the buildings for auctions or flea markets the rest of the gross_income was attributable to the rent of the storage units as to the claimed depreciation dollar_figure was claimed on a computer and the rest was claimed on the buildings petitioners' tax_return reports that the computer was purchased in at a cost of dollar_figure and that the buildings were purchased in at a total cost of dollar_figure respondent determined that petitioners were not entitled to deduct any of the dollar_figure amount claimed for the business_expenses reported as advertising gravel parking lot water well replacement and depreciation as to the first three expenses respondent determined that petitioners had not established that those expenses were paid_or_incurred during the taxable_year or that the expenses were ordinary and necessary to harris enterprises' business as to the depreciation expense respondent determined that petitioners had not proven their cost or other basis in the underlying assets or that the assets were depreciable with respect to respondent's recomputed loss of dollar_figure dollar_figure - dollar_figure respondent determined that sec_469 applied to limit petitioners' current deduction to dollar_figure exclusive of the business and interest adjustments respondent also determined that petitioners understated their gross_income by dollar_figure respondent calculated this understatement on the bases of respondent's analysis of petitioners' cash transactions during the understatement as determined by respondent through the analysis represents the excess of petitioners' estimated cash expenditures over the available funds which petitioners were estimated to have based on known taxable and nontaxable sources for purposes of this analysis respondent referenced a publication of the u s department of labor that listed the average annual expenditures of residents of the united_states and relying on this publication estimated that petitioners' personal living_expenses equaled dollar_figure respondent's analysis did not take into account any cash that petitioners may have had on hand at the beginning as to the gravel parking lot and water well replacement respondent determined alternatively that those items were capital assets which had to be depreciated over their useful lives or end of respondent's analysis also was based on the assumption that petitioners spent dollar_figure in cash on the expenses other than depreciation which they claimed on their return for harris enterprises opinion we decide the subject issues seriatim we bear in mind that petitioners bear the burden_of_proof rule a 290_us_111 and that congress has required taxpayers to keep sufficient records to substantiate any deduction that is otherwise allowed by the code sec_6001 see also 292_us_435 we also bear in mind that deductions are strictly a matter of legislative grace and that petitioners must prove their entitlement to the disputed deductions rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 see also new colonial ice co v helvering supra pincite a taxpayer seeking a deduction must be able to point to an applicable statute and show that the taxpayer comes within its terms petitioners rely mainly on the testimony of mr harris to attempt to meet their burden_of_proof taxable interest_income respondent determined that petitioners failed to include in their gross_income dollar_figure of interest_income received by nba on their behalf according to petitioners this amount is not includable in their gross_income because the turners paid the interest directly to union planters we agree with respondent contrary to petitioners' assertion the turners did not pay union planters directly they remitted their payments to nba which collected the payments on behalf of petitioners nba in turn remitted the payments to union planters to apply to the debt owed it by petitioners instead of requiring that the turners obtain third-party financing for their purchase of the home petitioners personally financed the turners' purchase allowing them to wrap their debt to petitioners around the debt that petitioners already owed union planters in such a wraparound situation petitioners' gross_income includes the interest that the turners paid nba on petitioners' behalf see sec_1_61-7 income_tax regs deductible rental loss respondent determined that petitioners were entitled to deduct only dollar_figure of the dollar_figure loss that they reported for harris enterprises respondent generally determined that petitioners had not substantiated dollar_figure of the expenses which went into the reported loss and with respect to the recomputed loss of dollar_figure that petitioners were limited by sec_469 from deducting currently more than dollar_figure petitioners argue that they should be allowed to deduct the reported loss in full petitioners assert that the code does not detail specifically the records that must be kept by a sole_proprietor like mr harris and that sec_469 was not meant to apply to a small_business like harris enterprises we agree with respondent that petitioners may not deduct the disputed amounts first we are unpersuaded that petitioners incurred or paid the amounts claimed for advertising gravel parking lot and water well replacement or that petitioners had a depreciable basis in the buildings for which depreciation was claimed the regulations mandate that taxpayers shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax sec_1_6001-1 income_tax regs petitioners did not comply with this mandate they did not submit any credible record to support their claim to any of the disputed deductions nor did they submit canceled checks or bona_fide receipts although mr harris testified vaguely as to these expenditures we decline to rely on this self-serving and uncorroborated testimony 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 266_f2d_698 9th cir affg in part and remanding tcmemo_1957_129 87_tc_74 we hold that petitioners have failed to meet their burden_of_proof in substantiating the questioned deductions in so holding we note that we have not applied the rule_of 39_f2d_540 2d cir under which the court may approximate the amount of a deductible expense when evidence shows that a taxpayer incurred it because we have no basis upon which to make such an estimate see 85_tc_731 as to the applicability of sec_469 sec_469 was enacted by congress as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 to require that passive losses generally be used currently to offset only passive_income passive losses include most losses from a rental_activity sec_469 in the case of rental_real_estate_activities taxpayers like petitioners are allowed to deduct currently losses up to dollar_figure sec_469 harris enterprises is a rental real_estate activity thus sec_469 applies to limit to dollar_figure petitioners' deduction for any resulting loss although petitioners invite the court to carve out an exception for small businesses we decline to do so we find nothing in the text of sec_469 or its legislative_history that supports petitioners' bald assertion that the section does not apply to small businesses we sustain respondent's determination on this issue dollar_figure understatement of gross_income respondent determined that petitioners had an additional understatement of income equal to dollar_figure petitioners argue that they did not according to petitioners respondent's analysis is flawed because the estimated living_expenses used therein to calculate the purported understatement were much greater than their actual living_expenses we agree with petitioners that respondent's determination on this issue is wrong but we do so mainly for different reasons respondent's determination is based erroneously on the assumption that petitioners paid all dollar_figure of the expenses which they deducted for harris enterprises as we have held above however petitioners did not pay the amounts claimed for advertising dollar_figure gravel parking lot dollar_figure and water well replacement dollar_figure when these nonpayments are factored into respondent's analysis the understatement drops to a mere dollar_figure dollar_figure - dollar_figure seeing further that respondent's analysis failed to give proper regard to the fact that petitioners were financially handicapped during the relevant years we believe that it is reasonable to conclude that petitioners spent dollar_figure less in cash expenditures than the amount that was set forth in respondent's analysis we hold for petitioners on this issue additions to tax accuracy-related_penalty respondent determined an addition_to_tax under sec_6651 asserting that petitioners failed to file timely a federal_income_tax return and that they did not show that their failure was due to reasonable_cause in order to avoid this addition_to_tax petitioners must prove that their failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 a failure_to_file timely a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite as to the accuracy-related_penalty sec_6662 imposes such a penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence in order to avoid this penalty petitioners must prove that they were not negligent ie that they made a reasonable attempt to comply with the provisions of the code and that they were not careless reckless or in intentional disregard of rules or regulations sec_6662 see also 58_tc_757 petitioners were negligent if they displayed a lack of due care or failed to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 on the basis of our careful review of the record we hold that petitioners are liable for both the addition_to_tax and the accuracy-related_penalty determined by respondent petitioners filed their tax_return on date and they have not provided a satisfactory explanation for their failure_to_file timely the facts at hand also do not establish that petitioners made a reasonable attempt to comply with the provisions of the code the code requires that taxpayers keep sufficient records to substantiate their claimed deductions and we find that petitioners did not make a reasonable effort to comply with that requirement in reaching all our holdings herein we have considered all arguments made by the parties for contrary holdings and to the extent not addressed above find them to be without merit to reflect the foregoing decision will be entered under rule we note that petitioners make various protester type arguments in their brief as to why they are not subject_to federal_income_tax these shopworn arguments as to the validity of the federal_income_tax regime have been universally rejected by every court that has considered them we reject these arguments without further discussion
